UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-33351 (Exact Name of Registrant as Specified in Its Charter) Florida 65-1147861 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 1ort St. Lucie Boulevard Port St. Lucie, Florida 34952 (Address of Principal Executive Offices) (772) 225-5930 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YESþ NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YESoNO o*The registrant has not yet been phased into the interactive data requirements. Indicate by checkmark whether the registrantis a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filerpSmaller reporting company x (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOþ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Common stock, par value $.01 per share 2,058,047 shares (class) Outstanding at April 30, 2010 Transitional Small Business Disclosure Format (check one): YES o NO þ INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Consolidated Balance Sheets - March 31, 2010 (unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations - Three months ended March 31, 2010 and 2009 (unaudited) 3-4 Condensed Consolidated Statements of Stockholders' Equity - Three months ended March 31, 2010 and 2009 (unaudited) 5-6 Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2010 and 2009 (unaudited) 7-8 Notes to Condensed Consolidated Financial Statements (unaudited) 9-15 Review By Independent Registered Public Accounting Firm 16 Report of Independent Registered Public Accounting Firm 17 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18-23 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1.Legal Proceedings 25 Item 3.Defaults Upon Senior Securities 25 Item 6.Exhibits 26 SIGNATURES 27 1 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Dollars in thousands, except per share amounts) March 31, December31, Assets (unaudited) Cash and due from banks $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available for sale Securities held to maturity (market value of $2,521) - Loans, net of allowance for loan losses of $5,595 and $4,730 Premises and equipment, net Federal Home Loan Bank stock, at cost Foreclosed assets Accrued interest receivable Bank-owned life insurance Other assets Total assets $ Liabilities and Stockholders’ Equity Liabilities: Non-interest bearing demand deposits Savings, NOW and money-market deposits Time deposits Total deposits Official checks Federal Home Loan Bank advances Other borrowings - Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; 2,000,000 shares authorized, 5,800shares of Series Aissued and outstanding - - Additional paid-in capital, preferred Preferred stock discount ) ) Common stock, $.01 par value; 25,000,000 shares authorized,2,058,047 shares issued and outstanding 20 20 Additional paid-in capital, common Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ See Accompanying Notes to Condensed Consolidated Financial Statements. 2 Index Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31, Interest income: Loans $ Securities Other 6 2 Total interest income Interest expense: Deposits Other borrowings 66 58 Total interest expense Net interest income Provision for loan losses Net interest (expense) income after provision for loan losses ) Non-interest income: Service charges and fees on deposit accounts Loan brokerage fees 12 30 Loss on sale of loans held for sale - ) Gain on sale of securities available for sale - 87 Income from bank-owned life insurance 30 27 Other fees 13 13 Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy and equipment Advertising 34 80 Data processing Supplies 35 31 Professional fees Loss on sale of foreclosed assets 73 - Write-down of foreclosed assets - Expenses on foreclosed assets 82 37 FDIC insurance 36 Other Total non-interest expenses Loss before income taxes ) ) Income tax benefit - ) Net loss $ ) ) Preferred stock dividend requirements and amortization of preferred stock discount 96 95 Net loss available to common shareholders $ ) ) See Accompanying Notes to Condensed Consolidated Financial Statements. 3 Index Condensed Consolidated Statements of Operations (Unaudited), continued (Dollars in thousands, except per share amounts) Three Months Ended March 31, Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted-average number of common shares, basic Weighted-average number of common shares, diluted See Accompanying Notes to Condensed Consolidated Financial Statements. 4 Index Consolidated Statements of Stockholders' Equity Three Months Ended March 31, 2010 and 2009 (Dollars in thousands) Accumulated ­­­­­Preferred Stock Common Stock Other Additional Additional Compre- Total Paid-In Paid-In Accumulated hensive Stockholders’ Shares Amount Capital Discount Shares Amount Capital Deficit Income (Loss) Equity Balance at December 31, 2008 $- $ 20 24,393 Comprehensive loss: Net loss for the three months ended March 31, 2009 (unaudited) - Net change in unrealized gain on securities available for sale, net of tax of $162 (unaudited) - Comprehensive Loss (unaudited) Preferred stock dividend requirements and amortization of preferred stock discount (unaudited) - - - 23 - Share-based compensation (unaudited) - 13 - - 13 Balance at March 31, 2009 (unaudited) $ - (5,839) 24,343 See Accompanying Notes to Consolidated Financial Statements. 5 Index Consolidated Statements of Stockholders' Equity Three Months Ended March 31, 2010 and 2009, Continued (Dollars in thousands) Accumulated ­­­­­Preferred Stock Common Stock Other Additional Additional Compre- Total Paid-In Paid-In Accumulated hensive Stockholders’ Shares Amount Capital Discount Shares Amount Capital Deficit Income (Loss) Equity Balance at December 31, 2009 $- $ 20 24,444 Comprehensive loss: Net loss for the three months ended March 31, 2010 (unaudited) - Net change in unrealized loss on securities available for sale (unaudited) - Comprehensive Loss (unaudited) Preferred stock dividend requirements and amortization of preferred stock discount (unaudited) - - - 23 - Share-based compensation (unaudited) - 6 - - 6 Balance at March 31, 2010 (unaudited) $ - (17,085) 12,587 See Accompanying Notes to Consolidated Financial Statements. 6 Index Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three months ended March 31, Cash flows from operating activities: Net loss $ ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Provision for loan losses Amortization of loan fees, net ) ) Deferred income taxes - ) Net amortization of premiums and discounts on securities 40 30 Loss on sale of loans held for sale - 23 Gain on sale of securities available for sale - ) Proceeds from sale of loans held for sale - ) Write-down of foreclosed assets - Loss on sale of foreclosed assets 73 - Decrease in accrued interest receivable 56 6 Decrease (increase) in other assets ) Increase (decrease) in official checks and other liabilities ) Income from bank-owned life insurance ) ) Share-based compensation 6 13 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Maturities and calls of securities available for sale Purchase of securities available for sale ) ) Principal payments on securities available for sale Proceeds from sale of securities available for sale - Purchase of securities held to maturity ) - Principal payments on securities held to maturity 6 1 Net increase in loans ) ) Purchase of premises and equipment (3
